Exhibit 10.10

SUBLEASE

THIS SUBLEASE (“Sublease”), dated December 20, 2016, for reference purposes
only, is entered into by and between WELLSPRING BIOSCIENCES LLC, a Delaware
limited liability company (“Sublandlord”), and KURA ONCOLOGY, INC., a Delaware
corporation (“Subtenant”).

RECITALS

A.Sublandlord has entered into a lease of certain premises consisting of
approximately 24,759 square feet in a building, located at 3033 Science Park
Road, San Diego, CA, pursuant to that certain lease of even date herewith,
between ARE-SD REGION No. 35, LLC, as landlord (the “Master Landlord”) and
Sublandlord, as tenant (as amended or otherwise modified from time to time, the
“Master Lease”), a copy of which is attached as Exhibit A, as more particularly
described therein (the “Premises”).  Capitalized terms used but not defined
herein have the same meanings as they have in the Master Lease.

B.Sublandlord desires to sublease to Subtenant, and Subtenant desires to
sublease from Sublandlord a portion of the Premises upon the terms and
conditions provided for herein.

Now, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, Sublandlord and Subtenant covenant and agree as follows:

AGREEMENT

1.Subleased Premises.  On and subject to the terms and conditions below,
Sublandlord hereby leases to Subtenant, and Subtenant hereby leases from
Sublandlord, a portion of the Premises described as follows:

(a)That portion of the Premises consisting of approximately 5,216 rentable
square feet, as more particularly shown on the layout attached at Exhibit B
hereto (the “Subleased Premises”).

(b)Additionally, Subtenant is hereby granted the right to the nonexclusive use
of the Common Areas as defined in the Master Lease and subject to the provisions
of the Master Lease applicable to such Common Areas.  Subtenant covenants that
its use of the Common Areas shall at all times comply with any all terms,
conditions and provisions of the Master Lease and with any rules and regulations
established by Master Landlord and/or Sublandlord from time to
time.  Additionally, Subtenant is hereby granted the right to the nonexclusive
use of the common areas within the Premises, outlined on Exhibit B attached
hereto, which include a break room, and conference room (the “Sub-Common
Area”).  Upon advance approval from Sublandlord, Subtenant may access the
conference rooms located in the Premises (that are not included in the Subleased
Premises or Sub-Common Areas).  Subtenant covenants that its use of the
Sub-Common Area and conference rooms shall at all times comply with any all
terms, conditions and provisions of the

 

--------------------------------------------------------------------------------

 

Master Lease and with any rules and regulations established by Master Landlord
and/or Sublandlord from time to time.

(c)Subtenant is hereby granted the right to the non-exclusive use of the
Amenities as defined in the Master Lease and subject to the provisions of the
Master Lease applicable to such Amenities. Subtenant covenants that its use of
the Amenities shall at all times comply with any and all terms, conditions and
provisions of the Master Lease and with any rules and regulations established by
Master Landlord and/or Sublandlord from time to time.

2.Term.  The term of this Sublease shall commence on the date that is the later
of (i) June 1, 2017 and (ii) the date that Landlord Delivers (as defined in the
Master Lease) the premises subject to the Master Lease with Landlord’s Work in
such premises Substantially Completed (as such terms are defined in the Master
Lease) (“Sublease Commencement Date”) and shall expire on October 31, 2019
unless sooner terminated pursuant to any provision hereof (the “Term”).

3.Possession.  If for any reason Sublandlord cannot deliver possession of any of
the Subleased Premises to Subtenant on the Sublease Commencement Date,
Sublandlord shall not be subject to any liability therefor, nor shall such
failure affect the validity of this Sublease or the obligations of Subtenant
hereunder or extend the term hereof, provided that no rent shall be due
hereunder with respect to the Subleased Premises until possession of the
Subleased Premises has been delivered to Subtenant, and if for any reason
Sublandlord cannot deliver possession of any of the Subleased Premises to
Subtenant within thirty (30) days following the Sublease Commencement Date,
Subtenant may terminate this Sublease by written notice to Sublandlord.

4.Rent.

(a)Commencing on the Sublease Commencement Date and continuing throughout the
term of this Sublease, Subtenant shall pay monthly rent consisting of Base Rent
and Additional Rent (as defined below) (collectively, “Rent”) to Sublandlord in
the following amounts:

(i)Base Rent.  Subtenant shall pay to Sublandlord the Base Rent, on a per
rentable square foot basis, then payable by Sublandlord under the Master Lease
with respect to the Subleased Premises pursuant to Section 3(a), as adjusted by
Section 4 of the Master Lease ("Base Rent").

(ii)Additional Rent.  In addition to Base Rent, Subtenant shall also pay to
Sublandlord, (A) all Subtenant's Proportionate Share (as defined below) of
Operating Expenses (as that term is defined in Section 5 of the Master Lease),
(B) all of all Subtenant's Proportionate Share of the Amenities Fee (as that
term is defined in the Master Lease), which Amenities Fee shall be considered a
Premises Expense for the purposes of calculating the Proportionate Share, and
(C) all Subtenant's Proportionate Share of all other costs payable by Subtenant
under the Master Lease (collectively with the Operating Expenses and Amenities
Fee, "Additional Rent"). Additional Rent shall be payable to Sublandlord as and
when payments are due from Sublandlord pursuant to the Master Lease, but at
least five (5) business days prior to the date Sublandlord must pay such amounts
to Master Landlord, provided Sublandlord has invoiced Subtenant at least ten
(10) business days prior to the date

-2-

 

--------------------------------------------------------------------------------

 

Sublandlord must pay such amounts to Master Landlord.  Subtenant shall further
pay to Sublandlord as Additional Rent any costs and expenses applicable to the
Subleased Premises which are paid directly by Sublandlord, including, but
limited to, utilities, personal property taxes and real property
taxes.  Notwithstanding the foregoing, in the event any amounts payable by
Sublandlord to Master Landlord are (i) due to Sublandlord’s breach of any
provision of the Master Lease which is not the result of or attributable to any
action or inaction by Subtenant or any of its employees, contractors or guests,
(ii) due to Sublandlord’s negligence or willful misconduct, or (iii) are for the
sole benefit of Sublandlord, then such amounts shall not be pro-rated between
Sublandlord and Subtenant and shall be the sole responsibility of
Sublandlord.  Notwithstanding the foregoing, in the event any amounts payable by
Sublandlord to Master Landlord are (i) due to Subtenant’s breach of any
provision of the Master Lease (ii) due to Subtenant’s negligence or willful
misconduct, or (iii) are for the sole benefit of Subtenant, then such amounts
shall not be pro-rated between Sublandlord and Subtenant and shall be the sole
responsibility of Subtenant.  For the purposes of this Sublease, “Subtenant’s
Proportionate Share” means the total rentable area of the Subleased Premises
subleased by Subtenant hereunder divided by 165,607 (as to Subtenant’s
Proportionate Share of the Project expenses), 102,607 (as to Subtenant’s
Proportionate Share of the Building expenses) or 24,759 (as to Subtenant’s
Proportionate Share of the Premises expenses) expressed as a percentage, as of
each date under which payment is due from Subtenant hereunder.

(iii)Payment of Rent.  If the Sublease Commencement Date does not fall on the
first day of a calendar month, Rent for the first month shall be prorated on a
daily basis based upon a calendar month.  Rent shall be payable to Sublandlord
in lawful money of the United States, in advance, without prior notice, demand,
or offset, on or before the first day of each calendar month during the term
hereof.  All Rent shall be paid to Sublandlord at the address specified for
notices to Sublandlord in Section 14, below.

(b)In the event of any casualty or condemnation affecting the Subleased
Premises, Rent payable by Subtenant shall be abated hereunder, but only to the
extent that Rent under the Master Lease is abated, and Subtenant waives any
right to terminate this Sublease in connection with such casualty or
condemnation except to the extent the Master Lease is also terminated as to the
Premises or any portion thereof.

5.Security Deposit.  Upon execution of this Sublease, Subtenant shall deposit
with the Sublandlord the sum of fifteen thousand nine hundred and eight Dollars
($15, 908) as a security deposit (“Security Deposit”).  If Subtenant fails to
pay Rent or other charges when due under this Sublease, or fails to perform any
of its other obligations hereunder, and such failure is not cured within the
applicable cure period under this Sublease, Sublandlord may use or apply all or
any portion of the Security Deposit for the payment of any Rent or other amount
then due hereunder and unpaid, for the payment of any other sum for which
Sublandlord may become obligated by reason of Subtenant’s default or breach, or
for any loss or damage sustained by Sublandlord as a result of Subtenant’s
default or breach.  If Sublandlord so uses any portion of the Security Deposit,
Subtenant shall restore the Security Deposit to the full amount originally
deposited within ten (10) days after Sublandlord’s written demand.  Sublandlord
shall not be required to keep the Security Deposit separate from its general
accounts, and shall have no obligation or liability for payment of

-3-

 

--------------------------------------------------------------------------------

 

interest on the Security Deposit.  The Security Deposit, or so much thereof as
had not theretofore been applied by Sublandlord, shall be returned to Subtenant
within thirty (30) days of the expiration or earlier termination of this
Sublease, provided Subtenant has vacated the Subleased Premises.

6.Assignment and Subletting.  Subtenant may not assign, sublet, transfer,
pledge, hypothecate or otherwise encumber the Subleased Premises, in whole or in
part, or permit the use or occupancy of the Subleased Premises by anyone other
than Subtenant, unless Subtenant has obtained Sublandlord’s consent thereto
(which consent Sublandlord may withhold in its sole discretion) and the consent
of Master Landlord.

7.Master Lease.  This Sublease shall be subject and subordinate to all of the
terms and provisions of the Master Lease, and Master Landlord shall have all
rights in respect of the Master Lease and the Premises as set forth
therein.  Except for payments of Rent and Operating Expenses under Sections 3
and 5 of the Master Lease (which payments shall be made by Sublandlord), and,
except as otherwise provided herein, Subtenant hereby agrees to perform for
Sublandlord’s benefit, during the term of this Sublease, all of Sublandlord’s
obligations under the Master Lease but only to the extent they relate to the
Subleased Premises which accrue during the term of this Sublease.  In the event
of a conflict between the provisions of this Sublease and the Master Lease, as
between the Sublandlord and the Subtenant, the provisions of this Sublease shall
control.

8.Condition of Subleased Premises.  Subtenant has used due diligence in
inspecting the Subleased Premises and agrees to accept the Subleased Premises in
“as-is” condition and with all faults without any representation or warranty of
any kind or nature whatsoever, or any obligation on the part of Sublandlord to
modify, improve or otherwise prepare the Subleased Premises for Subtenant’s
occupancy.

9.Use.  Subtenant may use the Subleased Premises only for the purposes as
allowed in the Master Lease, and for no other purpose.  Subtenant shall promptly
comply with all applicable statutes, ordinances, rules, regulations, orders,
restrictions of record, and requirements in effect during the term of this
Sublease governing, affecting and regulating the Subleased Premises, including
but not limited to the use thereof, to the extent such compliance is required of
the Sublandlord as tenant under the Master Lease.  Subtenant shall not use or
permit the use of the Subleased Premises in a manner that will create waste or a
nuisance, interfere with or disturb other tenants in the Building or violate the
provisions of the Master Lease.  Additionally, Subtenant shall be responsible,
at its sole cost and expense, to reimburse Sublandlord for any legal compliance
costs incurred by Sublandlord as a result of Subtenant’s (a) particular use of
the Subleased Premises (as opposed to general office and lab use), or
(b) Subtenant’s obtaining any permit or license with respect to the Subleased
Premises (regarding hazardous materials or otherwise).

10.Furniture.  During the term of this Sublease, Subtenant shall have the right
to use the modular work stations and furniture identified on Exhibit C hereto
(“Furniture”).  Subtenant shall accept such Furniture in its “as-is” condition
without any representation or warranty by Sublandlord.  Subtenant’s insurance as
required under this Sublease shall include an all risk property insurance policy
for the Furniture for its full replacement value, and Subtenant shall maintain
the Furniture

-4-

 

--------------------------------------------------------------------------------

 

during the term hereof.  At the expiration or earlier termination of this
Sublease, Subtenant shall return the Furniture to Sublandlord in the same
condition received, ordinary wear and tear excepted.

11.Incorporation of Sublease.

(a)All of the terms and provisions of the Master Lease, except as provided in
subsection (b) below, are incorporated into and made a part of this Sublease,
and the rights and obligations of the parties under the Master Lease are hereby
imposed upon the parties hereto with respect to the Subleased Premises, the
Subleased Premises being substituted for the Premises, the Term being
substituted for the Term, the Sublandlord being substituted for the Landlord in
the Master Lease, the Subtenant being substituted for the Tenant in the Master
Lease with respect to the Subleased Premises, provided, however, that under no
circumstance shall Sublandlord be obligated to, or be responsible or liable in
any way, for Sublandlord’s or Master Landlord’s failure to, (i) perform any acts
required to be completed by Master Landlord under the Master Lease, (ii) supply
any item, including, but not limited to, any utility or service to the Subleased
Premises required to be supplied by Master Landlord under the Master Lease, or
(iii) complete any work and/or maintenance in the Subleased Premises required to
be completed by Master Landlord under the Master Lease; and no such failure will
in any way excuse Subtenant’s performance under this Sublease or entitle
Subtenant to any abatement of rent or other charge.  In all provisions of the
Master Lease requiring the approval or consent of Master Landlord, Subtenant
shall be required to obtain the approval or consent of both Sublandlord and
Master Landlord.  In all provisions of the Master Lease requiring that the
tenant thereunder deliver notice to Master Landlord, Subtenant shall be required
to deliver notice concurrently to Sublandlord and Master Landlord.  In all
provisions of the Master Lease requiring tenant to submit, exhibit to, supply or
provide Master Landlord with evidence, certificates, or any other matter or
thing, Subtenant shall be required to submit, exhibit to, supply or provide, as
the case may be, the same to both Master Landlord and Sublandlord.  In any such
instance, Sublandlord shall determine if such evidence, certificate or other
matter or thing shall be satisfactory.  In addition, (A) with respect to work,
services, repairs, restoration, insurance, indemnities, representations,
warranties or the performance of any other obligation of Master Landlord under
the Master Lease, the sole obligation of Sublandlord shall be to request the
same in writing from Master Landlord as and when requested to do so by
Subtenant, and to use Sublandlord’s reasonable efforts (without requiring
Sublandlord to spend more than a nominal sum) to obtain Master Landlord’s
performance; (B) with respect to any obligation of Subtenant to be performed
under this Sublease, wherever the Master Landlord grants to Sublandlord a
specified number of days to perform its obligation under the Master Lease,
except as otherwise provided herein, Subtenant shall have three (3) fewer days
to perform the obligation, including, without limitations, curing any defaults;
(C) in any case where the “Landlord” reserves or is granted the right to manage,
supervise, control, repair, alter, regulate the use of, enter or use the
Premises or any areas beneath, above or adjacent thereto, such reservation or
grant of right of entry shall be deemed to be benefit of both Master Landlord
and Sublandlord; (D) in any case where “Tenant” is to indemnify, release or
waive claims against “Landlord”, such indemnity, release or waiver shall be
deemed to run from Subtenant to both Master Landlord and Sublandlord; and (E) in
any case where “Tenant” is to execute and deliver certain documents or notices
to “Landlord” such obligation shall be deemed to run from Subtenant to both
Master Landlord and Sublandlord.  In the event any casualty or condemnation

-5-

 

--------------------------------------------------------------------------------

 

gives either Master Landlord or Sublandlord the right to terminate the Master
Lease and such right is exercised, this Sublease shall be terminated as of the
date the Master Lease is so terminated, and neither Master Landlord nor
Sublandlord shall have any liability to Subtenant by reason of such termination.

(b)The following Sections of the Master Lease are not incorporated herein: the
introductory paragraphs, Sections 1, 2, 3, 4, 5, 6, 10, 11, 13, 14 17, 22
(except the second sentence of Section 22(a)), 35, 38, 39, 40, 42, 43 and 44(k)
and Exhibits A, C and G.

(c)Subtenant hereby assumes and agrees to perform for Sublandlord’s benefit,
during the term of this Sublease, all of Sublandlord’s obligations with respect
to the Subleased Premises under the Master Lease, except as otherwise provided
herein.  Subtenant shall not commit or permit to be committed any act or
omission which violates any term or condition of the Master Lease.  This
Sublease shall be subject and subordinate to all of the terms of the Master
Lease.  If the Master Lease is terminated for any reason whatsoever, this
Sublease shall automatically terminate and in such event Sublandlord shall have
no liability whatsoever to Subtenant.

12.Insurance.  Subtenant shall be responsible for compliance with the insurance
provisions of the Master Lease to the extent applicable to the Sublease
Premises.  Such insurance shall insure the performance by Subtenant of its
indemnification obligations hereunder and shall name Master Landlord and
Sublandlord as additional insureds.  All insurance required under this Sublease
shall contain an endorsement requiring thirty (30) days written notice from the
insurance company to Subtenant and Sublandlord before cancellation or change in
the coverage, insureds or amount of any policy.  Subtenant shall provide
Sublandlord with certificates of insurance evidencing such coverage prior to the
commencement of this Sublease.

13.Default.  In addition to defaults contained in the Master Lease and
incorporated by reference above, failure of Subtenant to make any payment of
Rent within three days of notice that it was not received when due hereunder
shall constitute an event of default hereunder.  If Subtenant’s default causes
Sublandlord to default under the Master Lease, Subtenant shall defend, indemnify
and hold Sublandlord harmless from all damages, costs (including reasonable
attorneys’ fees), liability, expenses or claims relating to such default.

14.Notices.  The addresses specified in the Master Lease for receipt of notices
to each of the parties are deleted and replaced with the following:

To Sublandlord at:Before the Sublease Commencement Date:

Wellspring Biosciences LLC

11119 North Torrey Pines Road, Suite 125

La Jolla, CA 92037

Attn: Chief Financial Officer

After the Sublease Commencement Date:

-6-

 

--------------------------------------------------------------------------------

 

Wellspring Biosciences LLC

3033 Science Park Drive

San Diego, CA 92121

Attn: Chief Financial Officer

To Subtenant at:Before the Sublease Commencement Date:

Kura Oncology, Inc.

11119 North Torrey Pines Road, Suite 125

La Jolla, CA 92037

Attn: Chief Financial Officer

After the Sublease Commencement Date:

Kura Oncology, Inc.

3033 Science Park Drive

San Diego, CA 92121

Attn: Chief Financial Officer

15.Sublandlord’s Obligations.

(a)To the extent that the provision of any services or the performance of any
maintenance or any other act respecting the Subleased Premises, the Premises or
Building is the responsibility of Master Landlord (collectively “Master Landlord
Obligations”), upon Subtenant’s request, Sublandlord shall make reasonable
efforts to cause Master Landlord to perform such Master Landlord Obligations,
provided, however, that in no event shall Sublandlord be liable to Subtenant for
any liability, loss or damage whatsoever in the event that Master Landlord
should fail to perform the same, nor shall Subtenant be entitled to withhold the
payment of Rent or terminate this Sublease.  It is expressly understood that the
services and repairs which are incorporated herein by reference, including but
not limited to the maintenance of exterior walls, structural portions of the
roof, foundations, walls and floors, will in fact be furnished by Master
Landlord and not by Sublandlord.  In addition, Sublandlord shall not be liable
for any maintenance, restoration (following casualty or destruction) or repairs
in or to the Building or the Subleased Premises, other than its obligations
under the Master Lease and other than its obligations under this Sublease to use
reasonable efforts to cause Master Landlord to perform its obligations under the
Master Lease.

(b)Except as otherwise provided herein, Sublandlord shall have no other
obligations to Subtenant with respect to the Subleased Premises or the
performance of the Master Landlord Obligations.

16.Early Termination of Sublease.  If the Master Lease should terminate prior to
the expiration of this Sublease (for any reason other than a breach of the
Master Lease by Sublandlord which is not the result of or attributable to any
action or inaction by Subtenant or any of its employees, contractors or guests),
Sublandlord shall have no liability to Subtenant on account of such
termination.  To the extent that the Master Lease grants Sublandlord any
discretionary right to

-7-

 

--------------------------------------------------------------------------------

 

terminate the Master Lease, whether due to casualty, condemnation, or otherwise,
Sublandlord shall be entitled to exercise or not exercise such right in its
complete and absolute discretion.

17.Consent of Master Landlord and Sublandlord.  If Subtenant desires to take any
action which requires the consent or approval of Sublandlord pursuant to the
terms of this Sublease, prior to taking such action, including, without
limitation, making any alterations, then, notwithstanding anything to the
contrary herein, (a) Sublandlord shall have the same rights of approval or
disapproval as Master Landlord has under the Master Lease, and (b) Subtenant
shall not take any such action until it obtains the consent of Sublandlord and
Master Landlord, as may be required under this Sublease or the Master
Lease.  This Sublease shall not be effective unless and until any required
written consent of the Master Landlord shall have been obtained.

18.Indemnity.  Subtenant shall indemnify, defend, protect, and hold Sublandlord
and Master Landlord harmless from and against all actions, claims, demands,
costs liabilities, losses, reasonable attorneys’ fees, damages, penalties, and
expenses (collectively “Claims”) which may be brought or made against
Sublandlord or which Sublandlord may pay or incur to the extent caused by (i) a
breach of this Sublease by Subtenant, (ii) any violation of law by Subtenant or
its employees, agents, contractors or invitees (collectively, “Agents”) relating
to the use or occupancy of the Subleased Premises, (iii) any act or omission by
Subtenant or its Agents resulting in contamination of any part or all of the
Premises by Hazardous Materials, (iv) the negligence or willful misconduct of
Subtenant or its Agents or (v) the use or occupancy of the Subleased Premises by
Subtenant or its Agents.

Sublandlord shall indemnify, defend, protect, and hold Subtenant harmless from
and against all Claims which may be brought or made against Subtenant or which
Subtenant may pay or incur to the extent caused by a breach of this Sublease or
Master Lease by Sublandlord, except to the extent due to any action or inaction
by Subtenant or its agents.

19.Brokers.  Each party hereto represents and warrants that it has dealt with no
broker in connection with this Sublease and the transactions contemplated
herein.  Each party shall indemnify, protect, defend and hold the other party
harmless from all costs and expenses (including reasonable attorneys’ fees)
arising from or relating to a breach of the foregoing representation and
warranty.

20.Maintenance and Repair; Surrender of Subleased Premises.  Subtenant shall, at
Subtenant’s sole cost and expense, keep the Subleased Premises, including all
improvements, fixtures and furnishings therein, in good order, repair and
condition at all times during the Sublease Term, and in any event at least in
the same condition as that when the Subtenant first takes possession of the
Subleased Premises less normal wear and tear and Subtenant shall otherwise
perform all maintenance and repairs in the Subleased Premises which Sublandlord
is required to perform under the Master Lease; provided however, that, if
Subtenant fails to make such repairs, Sublandlord may upon reasonable prior
written notice to Subtenant, but need not, make such repairs and replacements,
and Subtenant shall pay Sublandlord’s reasonable costs or expenses, arising from
Sublandlord’s involvement with such repairs and replacements upon being billed
for same.  Upon the expiration or earlier termination of this Sublease,
Subtenant shall surrender the Subleased

-8-

 

--------------------------------------------------------------------------------

 

Premises in the same condition as they were in on the Sublease Commencement
Date, except for ordinary wear and tear.

21.No Third Party Rights.  The benefit of the provisions of this Sublease is
expressly limited to Sublandlord and Subtenant and their respective permitted
successors and assigns.  Under no circumstances will any third party be
construed to have any rights as a third party beneficiary with respect to any of
said provisions.

22.Counterparts.  This Sublease may be signed in two or more counterparts, each
of which shall be deemed an original and all of which shall constitute one
agreement.



-9-

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Sublease as of the elate
first written above.

Wellspring Biosciences LLC

 

Kura Oncology, Inc.

By:

/s/ Heidi Henson

 

By:

/s/ Troy E. Wilson, Ph.D., J.D.

Its:

CFO

 

Its:

President and CEO

 

 

-10-

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Master Lease

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Subleased Premises

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

Furniture

Open Office Workstations

 

21

Private Office Workstations

 

5

Private Office Case Goods

 

5

Reception Desk

 

1

Conference Room Tables

 

1

Occasional Table (Lobby)

 

1

Occasional Table (Private Office)

 

5

 

 

 

Chairs:

 

 

Office Task Chairs

 

26

Conference Chairs

 

8

Lobby Chairs

 

2

 

 